Citation Nr: 1106615	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran requested a hearing before the Board but withdrew 
that request in October 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a heart disorder that he 
asserts is a result of injuries he sustained during service.  The 
Veteran asserts that while on active duty he was stuck by a 
vehicle, seriously injured, and since that time, he has had pain 
and weakness in his heart and currently has a pacemaker.

VA has a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  The Veteran 
has not yet been afforded a VA examination.  The Board notes that 
a March 2008 VA outpatient note indicates the Veteran has 
secondary diagnoses of postsurgical status of cardiac pacemaker 
for sick sinus rhythm, atrial fibrillation, bradycardia, and 
personal history of congestive heart failure.  Service treatment 
records indicate the Veteran was hit by a car and received 
serious injuries in January 1951.  The Board finds that a remand 
is necessary to afford the Veteran a VA examination to determine 
the nature and etiology of any current heart disorder.

Additionally, any updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   Ask the Veteran to provide a list of 
private physicians he has seen for 
treatment related to his heart.  Inform 
the Veteran that records showing treatment 
at the inception of his heart trouble 
would be most helpful.  Obtain and 
associate with the claims file all updated 
private and VA treatment records.

2.  Afford the Veteran a VA examination 
for a heart disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  All current diagnoses 
pertaining to the heart should be noted.

The examiner is requested to review all 
pertinent records associated with the 
claims file and for each heart disorder 
diagnosed, offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's heart 
disorder had its onset during service, is 
in any other way causally related to his 
active service, including as a result 
of his in-service accident when he was 
struck by a vehicle, (or the residual 
effects of this accident), or occurred 
within a year after service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated.  

If the claim remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



